DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 23 September 2020 to the previous Office action dated 24 June 2020 is acknowledged.  Pursuant to amendments therein, claims 1-22 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s claim amendments and submission of acceptable terminal disclaimers.

Election/Restrictions
Claims 7 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2020.
	Claims 1-6 and 8-11 are under current examination.

Terminal Disclaimer
The terminal disclaimer filed on 23 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 8,597,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 23 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 8,933,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 23 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/730,837 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 23 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/372,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
23 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/575,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 (US 2014/0377210 A1; published 25 December 2014; of record).
Horn ‘210 discloses an artificial tear composition comprising 0.2% to 7.0% w/v of one or more nonionic surfactants with one or more non-Newtonian viscosity enhancing excipients of high molecular weight blend having about 1000-3000 centipoise (cps) at 1% (abstract; paragraphs [0008]-[0010]).  A preferred artificial tear composition embodiment comprises 5.0% w/v polyoxyl 40 stearate (i.e., a nonionic surfactant), 0.2% 

As discussed above, a preferred artificial tear composition embodiment comprises 5.0% w/v polyoxyl 40 stearate (i.e., a nonionic surfactant), 0.2% w/v poloxamer 407 (i.e., a nonionic surfactant), 0.10% w/v poloxamer 188 (i.e., a nonionic surfactant), 0.55% w/v CMC (i.e., carboxymethyl cellulose, a viscosity enhancer, a cellulose derivative), 0.25% w/v NaCl (i.e., an electrolyte), and 0.01% w/v BAK (i.e., benzalkonium chloride) (paragraph [0079]; Table 1 composition 4).  Thus, such composition comprises 5.3% w/v polyoxyl stearate and poloxamer 407 and 188 nonionic surfactants, 0.25% w/v sodium chloride, and 0.55% w/v CMC cellulose derivative viscosity enhancer.
Although such composition includes polyoxyl stearate as a nonionic surfactant, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the other nonionic surfactants disclosed by Horn ‘210 for such polyoxyl steatate, such as polyoxyl castor oil, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Horn ‘210 suggests using any such disclosed nonionic surfactant and combinations thereof, and also because it is prima facie obvious to substitute 
As discussed above, another preferred artificial tear composition embodiment comprises 5.0% w/v polyoxyl 40 stearate (i.e., a nonionic surfactant), 0.2% w/v poloxamer 407 (i.e., a nonionic surfactant), 0.10% w/v poloxamer 188 (i.e., a nonionic surfactant), 0.30% w/v HPMC (i.e., hydroxypropyl methylcellulose, a viscosity enhancer, a cellulose derivative), 0.25% w/v NaCl (i.e., an electrolyte), 0.30% w/v glycerin (i.e., a polyol), and 0.01% w/v BAK (i.e., benzalkonium chloride) (paragraph [0079]; Table 1 composition 4).  Thus, such composition comprises 5.3% w/v polyoxyl stearate and poloxamer 407 and 188 nonionic surfactants, 0.25% w/v sodium chloride, 0.30% w/v glycerin polyol, and 0.30% w/v HPMC cellulose derivative viscosity enhancer.
Although such composition includes polyoxyl stearate as a nonionic surfactant, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the other nonionic surfactants disclosed by Horn ‘210 for such polyoxyl steatate, such as polyoxyl castor oil, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Horn ‘210 suggests using any such disclosed nonionic surfactant and combinations thereof, and also because it is prima facie obvious to substitute equivalents known for the same purpose (i.e., nonionic surfactants disclosed in Horn ’210 for use in the compositions therein) per MPEP 2144.06(II).
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 3, although Horn ‘210 does not disclose a viscosity of the composition, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the composition of Horn ‘210 as discussed above by varying the concentration of viscosity enhancer therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 5, such concentration(s) of nonionic surfactants suggested by Horn ‘210 as discussed above overlap the claimed amount of 70% of the recited concentrations, and the sodium chloride disclosed by Horn ’210 satisfies the saline claim recitation since the resulting concentration of sodium chloride is not specifically claimed/recited.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 as applied to claims 1-3 and 5 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).

	Horn ‘210 does not disclose mannitol as in claim 4.
Horn ‘401 discloses that mannitol and glycerin (i.e., glycerol) are polyol tonicity adjustors used in ophthalmic compositions (paragraphs [0029], [0249]).  Horn ‘401 also discloses that such ophthalmic compositions may have citrate buffer at a concentration of 1-100 mM (paragraphs [0034]-[0035]).  Horn ‘401 also discloses that hydroxypropyl-gamma-cyclodextrin may be used as a nonionic surfactant (paragraph [0102]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horn ‘210 and Horn ‘401 by substituting the mannitol of Horn ‘401 for the 0.1% to 1.0% w/v glycerin of Horn ‘210 in the composition of Horn ‘210 as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because mannitol and glycerin are both polyols known to be used as tonicity adjustors in ophthalmic compositions, and such substitution of equivalents known for the same purpose is prima facie obvious per MPEP 2144.06(II).  Such concentration range of 0.1% to 1.0% w/v overlaps the claimed concentration of about 0.5-2.5% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the individual nonionic surfactants and viscosity enhancers in claims 6 and 8-9, all such surfactants and viscosity enhancers are disclosed by Horn ‘210 and/or Horn ‘401 as suitable for such compositions, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the 
	Further regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Horn ‘210 in view of Horn ‘401 as discussed above using citrate buffer at a concentration of 1-100 mM as suggested by Horn ‘401 as suitable for ophthalmic compositions, with a reasonable expectation of success, given that Horn ‘210 suggests using citrate buffer.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn ‘210 in view of Horn ‘401 as applied to claims 1-6 and 8-9 above, and further in view of Maskin (US 2005/0202097 A1; published 15 September 2005; of record) and Yu et al. (US 2004/0185068 A1; published 23 September 2004; of record).
	Horn ‘210 and Horn ‘401 are relied upon as discussed above.
	Horn ‘210 and Horn ‘401 do not disclose PEG or magnesium chloride as in claim 10.
Maskin discloses artificial tear compositions (abstract) wherein 0.2-1% polyethylene glycol 400 is used as a lubricant therein (paragraph [0025]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include 0.2-1% polyethylene glycol 400 in the composition of Horn ‘210 in view of Horn ‘401 as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art would have been motivated to do so to add lubrication thereto as suggested is beneficial for artificial tear compositions by Maskin.  Such concentration range of overlaps the claimed concentration range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Yu et al. discloses compositions such as artificial tears (paragraph [0121]) wherein tonicity agents are added thereto in amounts ranging from about 0.001 to 2.5 w/v% such as magnesium chloride to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid (paragraphs [0079]-[0080]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add about 0.001 to 2.5 w/v% magnesium chloride as in Yu et al. to the composition of Horn ‘210 in view of Horn ‘401 as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity and to approximate the osmotic pressure of normal tear fluid as suggested by Yu et al.  Such concentration range of magnesium chloride overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use any such surfactants and enhancers in the composition of Horn ‘210 in view of Horn ‘401, Maskin, and Yu et al. as discussed above, in such concentration ranges as suggested by Horn ‘210 as discussed above, with a reasonable expectation of success, wherein such concentrations necessarily result in concentration ranges of individual surfactants and enhancers that overlap the claimed ranges.
	Regarding the phosphate buffer in claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use phosphate buffer as the buffer as suggested by Horn ‘210 in the composition of Horn ‘210 in view of Horn ‘401, Maskin, and Yu et al. as discussed above, at a buffer concentration of 1-100 mM as suggested by Horn ‘401 as suitable for ophthalmic compositions, with a reasonable expectation of success.  Such range overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding the pH in claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Horn ‘210 in view of Horn ‘401, Maskin, and Yu et al. as discussed above with a pH of 4-8 as suggested by Horn ‘210, with a reasonable expectation of success.  Such range overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
.
 
Response to Arguments
Applicant’s arguments, see remarks page 6, filed 23 September 2020, with respect to the anticipation rejection over Horn ‘210 have been fully considered and are persuasive, in that the examples of Horn ‘210 having nonionic surfactants in the claimed range include polyoxyl stearate, whereas claims 1-3 no longer recite “polyoxyls” .  The anticipation rejection of claims 1-3 has been withdrawn. 

Applicant's arguments filed 23 September 2020 have been fully considered but they are not persuasive with respect to obviousness over Horn ‘210 and the additional references above.
Applicant argues that there is no indication in Horn ‘210 or Horn ‘401 that the claimed concentration ranges of two or more nonionic surfactants would be suitable for any use including in a contact lens composition (remarks page 6).  In response, Horn ‘210 discloses an artificial tear composition comprising 0.2% to 7.0% w/v of one or more nonionic surfactants, including disclosure of specific nonionic surfactants encompassed by the claims, as discussed in the rejections.  Regarding the claimed recitation of a “contact lens storage composition”, such is a statement of intended use which imparts no structural limitation other than that the composition defined by the limitations in the 
Applicant argues that claim 10 is limited to a specific list of 11 ingredients at specific concentrations which is not taught by the cited prior art (remarks page 7).  In response, the constituents/ingredients recited in claim 10 are not limited to specific concentrations, but rather encompass concentration ranges for each constituent/ingredient (i.e., “about” means plus or minus 10% per the instant specification at paragraph [000100]).  Moreover, the cited art discloses the particular claimed species as discussed in the rejection, and the claimed concentrations/ranges are encompassed by the ranges/concentrations disclosed in the prior art or would have been obvious therefrom as discussed in the rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.